!_..AW LlB-RAP\’
NO. 27993

IN IHE SUPREME COURT OF THE STATE OFLHAWAIT

CYNTHIA NAKAMURA, both individually and on
behalf of all others similarly situated,
Respondent/Plaintiff-Appellee

C"b
§
vs. '

   
   

COUNTRYWIDE HOME LOANS,'INC.,
Petitioner/Defendant-Appellant

ge =e m 92 wzwa\@z
aim

CERTIORARl TO THE INTERMEDlATE COURT OF APPEA
(CIV. NO. 04-l-l830)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Acoba, J., for the-courtW

The Application for Writ of Certiorari filed on

April 20, 2010 by Petitioner/Defendant-Appellant Countrywide Home
FLoans, Inc. is hereby rejecfed.

DATED: Honolulu, Hawafi, May 25, 2010_
FGR THE COURT!

AsSociafe J'c2L")~LvLl;\

ustice

 

Patricia J. McHenry (Cades
Schutte LLP) and Brooks R.
Brown, pro hac vice
(Goodwin Procter LLP)
Petitioner/Defendant-
Appellant, on the
application.

for

1

Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Circuit
Judge Del Rosario in place of Recktenwald, J., recused.

Paul Alston and Peter Knapman
(Alston Hunt Floyd & Ing);
George Van Buren and Robert
Campbell (Van Buren Campbell &
Shimizu) for Respondent/
Plaintiff-Appellee, on the
response.

No. 27993 - Nakamura v. Countrvwide Home Loans, Inc.; Order
Rejecting Application for Writ of Certiorari